Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amended claims 2-8 and 10-14, filed through the supplemental amendment April 15, 2021, are pending and have been fully considered.  Claims 1, 9 and 15 have been canceled. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
 
Allowable Subject Matter
Claims 2-8 and 10-14 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including an apparatus for producing a solid fuel from a solid-liquid mixture of water and feed material with a carbon containing component by hydrothermal carbonization process of the feed material, comprising: a reactor comprising a body forming a reactor space, an inlet filler for reception of the solid-liquid mixture, and an outlet branch, said body comprising a reactor wall formed in a double-walled manner with an outer wall layer and an inner wall layer spaced apart to form at least one cavity, said inner wall having a coating material in said reaction space and/or a membrane at an edge of said reaction space, wherein said reactor introduces at said inlet filler the feed material into said reactor at given intervals and for removing said fuel from said reactor, wherein the conditions for a carbonization process within said reactor are essentially maintained for treating the solid-liquid mixture at a temperature of 160 - 300 °C; and at a pressure of at least 5 bars for at least 2 hours in said reactor; and a solid-liquid separation filtration device disposed in said body for withdrawing water from said reactor, wherein water formed by the chemical reaction is withdrawn from said reactor by said solid-liquid separation filtration device to increase a carbon fraction of the fuel wherein said membrane spaced apart from said inner wall in said reactor space is configured from a group of: a perforated metal sheet, a membrane metal sheet, and/or a heat exchanger plate, as presently claimed in independent claim 12 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771